[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            Sept. 28, 2009
                             No. 09-11890                 THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                     D. C. Docket No. 07-00129-CR-1

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

PATRICK LORENZO DAWSON,
a.k.a. Black,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                     _________________________

                           (September 28, 2009)

Before TJOFLAT, EDMONDSON and HILL, Circuit Judges.

PER CURIAM:
      Christopher J. Hudson, appointed counsel for Patrick Lorenzo Dawson in

this direct criminal appeal, has filed a motion to withdraw from further

representation, supported by a brief prepared pursuant to Anders v. California, 386

U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the

entire record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the record reveals no arguable issues

of merit, counsel’s motion to withdraw is GRANTED, and Dawson’s convictions

and sentences are AFFIRMED.




                                           2